 1

 2

 3

 4

 5

 6

 7
                                  UNITED STATES DISTRICT COURT
 8
                                EASTERN DISTRICT OF CALIFORNIA
 9

10
     JASON HARPER,                                        Case No. 1:17-cv-01717-LJO-EPG (PC)
11
                   Plaintiff,                             ORDER FOLLOWING HEARING
12
           v.
13
     JEFF BLAZO,
14
                   Defendant.
15

16          Jason Harper (“Plaintiff”) is a state prisoner proceeding pro se and in forma pauperis in
17   this civil rights action filed pursuant to 42 U.S.C. § 1983.
18          On June 14, 2019, the Court held a hearing on Plaintiff’s motion to compel (ECF No.
19   35). Plaintiff telephonically appeared on his own behalf. Counsel William McCaslin
20   telephonically appeared on behalf of Defendant.
21          For the reasons stated on the record at the hearing, IT IS ORDERED that:
22          1. Defense counsel shall promptly contact the Court’s Alternate Dispute Resolution
23              Coordinator, Sujean Park (spark@caed.uscourts.gov), to schedule a settlement
24              conference.
25          2. If the case fails to settle at the settlement conference, within three weeks after the
26              date of the settlement conference Defendant shall make a supplemental submission
27              regarding the following:
28

                                                      1
 1              a. The date that Defendant submitted documents to the Court for in camera
 2                 review;
 3              b. Whether Defendant or the California Department of Corrections and
 4                 Rehabilitation have any responsive documents to Plaintiff's requests for
 5                 production numbers 2, 3, 4, and 5 regarding documents related to any
 6                 Cal/OSHA investigations. Counsel agreed Defendants would not limit the
 7                 response to request Number 2 based on whether any inspection was a
 8                 “surprise.” The Court notes the legal obligations to preserve Cal/OSHA
 9                 investigation documents set forth in Cal. Code Regs, tit. 8, section 5189; and
10              c. Legal authority supporting Defendant’s decision to withhold witness
11                 statements related to the incident, in light of Woodford v. Ngo, 548 U.S. 81,
12                 95 (2006) (“proper exhaustion improves the quality of those prisoner suits
13                 that are eventually filed because proper exhaustion often results in the
14                 creation of an administrative record that is helpful to the court. When a
15                 grievance is filed shortly after the event giving rise to the grievance,
16                 witnesses can be identified and questioned while memories are still fresh,
17                 and evidence can be gathered and preserved.”).
18
     IT IS SO ORDERED.
19

20
       Dated:   June 14, 2019                              /s/
21                                                   UNITED STATES MAGISTRATE JUDGE

22

23

24

25

26

27

28

                                                 2
